 



EXHIBIT 10.4

Execution Copy
CONSENT AGREEMENT
     This CONSENT AGREEMENT (this “Consent Agreement”), made and entered into as
of November 30, 2007, is by and among DOLAN MEDIA COMPANY, a Delaware
corporation (“Dolan”), Dolan, in its capacity as agent for the Borrowers
(“Borrowers’ Agent”), DOLAN FINANCE COMPANY, a Minnesota corporation (“Dolan
Finance”), DOLAN APC LLC, a Delaware limited liability company (“Dolan APC”),
AMERICAN PROCESSING COMPANY, LLC, a Michigan limited liability company (“APC”),
the banks party to the Credit Agreement defined below (individually, a “Bank”
and, collectively, the “Banks”), and U.S. BANK NATIONAL ASSOCIATION, a national
banking association (“USBNA”), as agent for the Banks (in such capacity, the
“Agent”).
RECITALS
     A. Borrowers’ Agent, Dolan, Dolan Finance, Dolan APC, APC and the other
subsidiaries of Dolan party thereto (collectively, the “Borrowers”), the Banks,
LaSalle Bank National Association, as Syndication Agent, Associated Bank
National Association, as Co-Documentation Agent, Bank of the West, as
Co-Documentation Agent, USBNA, as LC Bank and Lead Arranger, and the Agent are
parties to that certain Second Amended and Restated Credit Agreement dated as of
August 8, 2007 (as amended, supplemented or modified from time to time, the
“Credit Agreement”).
     B. The Borrowers’ Agent has requested that the Banks grant certain consents
in connection with purchases by Dolan APC of additional membership interests in
APC.
     C. The Borrowers’ Agent has also advised the Agent of Dolan APC’s and APC’s
intention to amend the APC LLC Agreement to modify in favor of APC how the
Repurchase Price under Section 7.7 of the APC LLC Agreement is calculated, and
has requested that the Banks consent to such modification.
AGREEMENT
          NOW, THEREFORE, for good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto hereby covenant
and agree to be bound as follows:
     Section 1. Capitalized Terms. Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to them in the Credit
Agreement, unless the context shall otherwise require.
     Section 2. Consents. In accordance with Article 6 of the Credit Agreement,
the Banks hereby grant to APC and Dolan APC the following consents (each a
“Consent” and, collectively, the “Consents”):
     2.1 A consent under the Credit Agreement (including, but not limited to,
under Sections 6.7, 6.8 and 6.12) to permit the purchase by Dolan APC of up to
11.33%

 



--------------------------------------------------------------------------------



 



of additional Equity Interests in APC for an aggregate purchase price not to
exceed $16,000,000.
     2.2 A consent under the Credit Agreement (including, but not limited to,
under Sections 6.7 and 6.8) to permit Dolan APC and APC to amend the APC LLC
Agreement to modify how the Repurchase Price (as defined therein) is calculated
in connection with APC’s obligation to repurchase a minority member’s Equity
Interests in APC pursuant to Section 7.7 thereof in substantially the form
attached hereto as Exhibit A, which amendment shall not result in a calculation
of the Repurchase Price that is more burdensome to APC than a calculation would
be under the definition currently in effect.
     Section 3. Conditions to Effectiveness. The Consents are subject to the
satisfaction of the conditions set forth in this Section 3; if any condition is
not met with respect to a Consent, such Consent shall be deemed void ab initio;
provided, that no such failure shall have any effect on the other Consents.
     3.1 This Consent Agreement is duly executed and delivered by the Majority
Banks, the Agent, the Borrowers’ Agent, Dolan, Dolan Finance, Dolan APC and APC,
with sufficient original counterparts for each party hereto.
     3.2 In connection with the Consent granted pursuant to Section 2.2, the
amendment to the APC LLC Agreement described therein shall be satisfactory in
form and substance to the Agent, as evidenced by the release by the Agent of the
signatures of the Majority Banks and the Agent to this Consent Agreement to the
Borrowers’ Agent.
     Section 4. Certification by the Borrowers. The Consents are further granted
in reliance on the Borrowers’ joint and several certifications that as of the
date hereof, after giving effect to this Consent Agreement, no Default or Event
of Default has occurred and is continuing.
     Section 5. Limited Purpose; Effect on Credit Agreement. Notwithstanding
anything contained herein, the Consents (i) are limited consents and waivers,
(ii) are effective only with respect to the specific transactions described in
this Consent Agreement for the specific instance and the specific purpose for
which they are given, (iii) shall not be effective for any other purpose or
transaction, and (iv) do not constitute an amendment or basis for a subsequent
waiver of any of the provisions of the Credit Agreement. Except as expressly
provided herein, (a) all of the terms and conditions of the Credit Agreement
remain in full force and effect and none of such terms and conditions are, or
shall be construed as, otherwise amended or modified, and (b) nothing in this
Consent Agreement shall constitute a waiver by the Banks of any Default or Event
of Default, or of any right, power or remedy available to the Banks under the
Credit Agreement or any other Loan Document, whether any such defaults, rights,
powers or remedies presently exist or arise in the future.
     Section 6. Loan Document. The parties hereto agree that this Consent
Agreement is a Loan Document.
     Section 7. Authority; Etc. The execution and delivery by Dolan, Dolan
Finance, Dolan APC, APC and the Borrowers’ Agent on behalf of each other
Borrower of this Consent Agreement are within the organizational authority of
each of them and have been duly authorized

- 2 -



--------------------------------------------------------------------------------



 



by all necessary organizational action on the part of, and have been duly and
validly executed by, each of them and the conditions to the effectiveness
thereof have been satisfied.
     Section 8. Miscellaneous.
     8.1 Headings. The headings of various sections of this Consent Agreement
have been inserted for reference only and shall not be deemed to be a part of
this Amendment.
     8.2 Counterparts. This Consent Agreement may be executed in several
counterparts as deemed necessary or convenient, each of which, when so executed,
shall be deemed an original, provided that all such counterparts shall be
regarded as one and the same document, and any party to this Consent Agreement
may execute any such agreement by executing a counterpart of such agreement.
     8.3 Governing Law. THIS CONSENT AGREEMENT SHALL BE GOVERNED BY THE INTERNAL
LAWS OF THE STATE OF MINNESOTA, WITHOUT GIVING EFFECT TO CONFLICT OF LAW
PRINCIPLES THEREOF, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL
BANKS, THEIR HOLDING COMPANIES AND THEIR AFFILIATES.
[Remainder of page intentionally left blank.]

- 3 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Consent Agreement
to be executed as of the date and year first above written.

                  DOLAN MEDIA COMPANY,         as a Borrower and as Borrowers’
Agent    
 
           
 
  By:   /s/ Scott J. Pollei    
 
           
 
      Scott Pollei    
 
      Executive Vice President and Chief Financial Officer    
 
                DOLAN FINANCE COMPANY         DOLAN APC LLC         AMERICAN
PROCESSING COMPANY, LLC    
 
           
 
  By:   /s/ Scott J. Pollei    
 
           
 
      Scott Pollei    
 
      Vice President    
 
                AMERICAN PROCESSING COMPANY, LLC    
 
           
 
  By:   /s/ Scott J. Pollei    
 
           
 
      Scott Pollei    
 
      Treasurer and Secretary    
 
                U.S. BANK NATIONAL ASSOCIATION, as Agent    
 
           
 
  By:   /s/ Michael Staloch    
 
           
 
      Michael J. Staloch,    
 
      Senior Vice President    
 
                U.S. BANK NATIONAL ASSOCIATION, as a Bank    
 
           
 
  By:   /s/ Michael Staloch    
 
           
 
      Michael J. Staloch,    
 
      Senior Vice President    
 
                LASALLE BANK NATIONAL ASSOCIATION    
 
           
 
  By:   /s/ Peter Pricco    
 
                Name: Peter Pricco         Title: Vice President    

S-1



--------------------------------------------------------------------------------



 



                  COOPERATIVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK
NEDERLAND”, NEW YORK BRANCH    
 
           
 
  By:   /s/ Michael R. Phelan    
 
                Name: Michael R. Phelan         Title: Executive Director    
 
           
 
  By:   /s/ Brett Delfino    
 
                Name: Brett Delfino         Title: Executive Director    
 
                ASSOCIATED BANK, NATIONAL ASSOCIATION    
 
           
 
  By:   /s/ Nicholas Myers    
 
                Name: Nicholas Myers         Title: Vice President    
 
                BANK OF THE WEST    
 
           
 
  By:   /s/ Andrew Gaspard    
 
                Name: Andrew Gaspard         Title: Vice President    
 
                COMERICA BANK    
 
           
 
  By:   /s/ Kent K. Takacs    
 
                Name: Kent K. Takacs         Title: Vice President    
 
                KEYBANK NATIONAL ASSOCIATION    
 
           
 
  By:   /s/ David A. Wild    
 
                Name: David A. Wild         Title: Vice President    

S-2



--------------------------------------------------------------------------------



 



EXHIBIT A TO
CONSENT AGREEMENT
AMENDMENT TO LLC AGREEMENT
(See Attached)

1



--------------------------------------------------------------------------------



 



AMENDMENT NO. 2
to the
AMENDED AND RESTATED OPERATING AGREEMENT
of
AMERICAN PROCESSING COMPANY, LLC
     THIS AMENDMENT NO. 2 (this “Amendment”) to that certain Amended and
Restated Operating Agreement, dated as of March 14, 2006, as amended by that
certain Amendment No. 1 to the Amended and Restated Operating Agreement, dated
as of January 9, 2007 (the “Operating Agreement”), by and among American
Processing Company, LLC, a Michigan limited liability company (the “Company”),
Dolan APC, LLC, a Delaware limited liability company (“Dolan”), Trott & Trott,
PC, a Michigan professional service corporation (“Trott & Trott”) and Feiwell &
Hannoy Professional Corporation, an Indiana professional corporation (“F&H”), is
made and entered into to be effective for all purposes as of November 30, 2007
by and among the Company, the Manager and the persons set forth as Members on
Exhibit A attached hereto. Capitalized terms used but not otherwise defined
herein shall have meanings specified in the Operating Agreement.
RECITALS
     A. Dolan and Trott & Trott are each parties to a Common Unit Purchase
Agreement, dated as of the date hereof, pursuant to which Dolan agreed to
purchase 95,000 Common Units from Trott & Trott on the terms and conditions set
forth therein.
     B. Dolan and F&H are each parties to a Common Unit Purchase Agreement,
dated as of the date hereof, pursuant to which Dolan agreed to purchase 23,560
Common Units from F&H on the terms and conditions set forth therein.
     C. Pursuant to Section 10.4 of the Operating Agreement, the Manager and a
Supermajority-in-Interest of the Members have agreed to amend the terms of the
Operating Agreement as provided in this Amendment.
AGREEMENT
Section 9. AMENDMENT
     9.1 The definition of “Formula Value Per Common Unit” in Article I of the
Operating Agreement is hereby amended and restated in its entirety as follows:
“Formula Value Per Common Unit” means, as of a specified date, an amount equal
to the quotient of (x) the difference between (i) the product of (A) the
Company’s Adjusted EBITDA for the most recently completed twelve (12) calendar
months prior to such date and (B) 6.25 and (ii) the aggregate amount of any
interest bearing indebtedness of the Company as of such date and (y) the number
of Common Units of the Company outstanding as of such date (determined on a
Common Equivalent Basis).

2



--------------------------------------------------------------------------------



 



     9.2 The definition of “Supermajority-in-Interest of the Members” in
Article I of the Operating Agreement is hereby amended and restated in its
entirety as follows:
“Supermajority-in-Interest of the Members” means the Member or Members holding
in the aggregate ninety percent (90%) or more of the Participating Percentages
held by the Members.
     9.3 Section 3.2 of the Partnership Agreement shall be deleted in its
entirety and the following shall be inserted as the amended and restated
Section 3.2:
“3.2 Capital Contributions. Each of the Members has made one or more capital
contributions to the Company, which have been recorded on the books and records
of the Company. No Member shall be required to make any further capital
contributions to the Company.”
     9.4 The following sentence shall be added to the end of Section 7.7(a) of
the Operating Agreement:
“The parties acknowledge and agree that, for purposes of calculating the
Repurchase Price, the specified date with respect to the Formula Value Per
Common Unit shall be the Put Closing Date (as defined below).”
     9.5 Exhibit A of the Operating Agreement is hereby replaced with Exhibit A
attached hereto.
SECTION 10. REFERENCE TO AND EFFECT ON THE OPERATING AGREEMENT
     10.1 Each reference in the Operating Agreement to “this Agreement”,
“hereunder”, “hereof”, “herein”, or words of like import shall mean and be a
reference to the Operating Agreement as amended hereby.
     10.2 Except as specifically amended above, the Operating Agreement shall
remain in full force and effect and is hereby ratified and confirmed.
SECTION 11. MISCELLANEOUS
     11.1 This Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed to be an original and all of which taken
together shall constitute one and the same instrument. This Amendment, to the
extent signed and delivered by means of a facsimile machine or other electronic
transmission (including transmission in portable document format by electronic
mail), shall be treated in all manner and respects and for all purposes as an
original agreement and shall be considered to have the same binding legal effect
as if it were the original signed version thereof delivered in person. At the
request of any party hereto, each other party hereto shall re-execute original
forms hereof and deliver them to all other parties, except that the failure of
any party to comply with such a request shall not render this Amendment invalid
or unenforceable. No party hereto shall raise the use of a facsimile machine or
other electronic

3



--------------------------------------------------------------------------------



 



transmission to deliver a signature, or the fact that any signature was
transmitted or communicated through the use of a facsimile machine or other
electronic transmission, as a defense to the formation or enforceability of a
contract and each such party forever waives any such defense.
     11.2 Section headings in this Amendment are included herein for convenience
of reference only and shall not constitute a part of this Amendment for any
other purpose.
     11.3 Each party shall do and perform, or cause to be done and performed,
all such further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as the other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Amendment and the consummation of the transactions contemplated hereby.
     11.4 The language used in this Amendment will be deemed to be the language
chosen by the parties to express their mutual intent, and no rules of strict
construction will be applied against any party.
     11.5 If and to the extent there are any inconsistencies between the
Operating Agreement and this Amendment, the terms of this Amendment shall
control.
[Remainder of Page Intentionally Left Blank.
Signature Pages Follow.]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the
date first written above.

                  COMPANY:    
 
                AMERICAN PROCESSING COMPANY, LLC    
 
                By: DOLAN APC LLC         Its: Manager    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                MANAGER:    
 
                DOLAN APC LLC    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                MEMBERS:    
 
                DOLAN APC LLC    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Its:        
 
           
 
                TROTT & TROTT, P.C.    
 
           
 
  By:        
 
           
 
  Name:        
 
                David A. Trott         Its: President    
 
                FEIWELL & HANNOY PROFESSIONAL CORPORATION    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Its:        
 
           

 



--------------------------------------------------------------------------------



 



EXHIBIT A
List of Members, Capital Contributions, Capital Accounts
Common Units and Participating Percentages

                  Name, Address, Phone         and Fax of Member   Common Units
  Participating Percentage
Dolan APC, LLC
c/o Dolan Media Company
1200 Baker Building
706 Second Avenue South
Minneapolis, Minnesota 55402
Phone: (612) 317-9425
Fax: (612) 317-9434
Attention: James P. Dolan
    928,560       88.677 %
 
               
Trott & Trott, P.C.
31440 Northwestern Highway
Suite 200
Farmington Hills, MI 48334
Phone: (248) 642-2515
Fax: (248) 642-3628
Attention: David A. Trott
    95,000       9.073 %
 
               
Feiwell & Hannoy Professional Corporation
251 North Illinois Street, Suite 1700
Indianapolis, Indiana 46204
Phone: (317) 237-2727
Fax: (317) 237-2722
Attention: [                    ]
    23,560       2.250 %
 
               
 
               
TOTAL:
    1,047,120       100.000 %

2